Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, Manry Jr et al (US 8,912,970 B1), hereinafter Manry, teaches an antenna device comprising a ground plane; a dielectric layer disposed on the ground plane; an antenna pattern disposed on the dielectric layer; a first feed via and a second feed via coupled to the antenna pattern and penetrating a portion of the dielectric layer; and a ground via connected to the ground plane and penetrating a portion of the dielectric layer, wherein a height of the ground via measured from the ground plane is greater than one or both of a height of the first feed via and a height of the second feed via measured from the ground plane.
Manry, however, fails to further teach that said ground via connected to the ground plane and spaced apart from the antenna pattern.
Claims 12-16 are allowed for at least the reason for depending, either directly or indirectly, on claim 11.
Reasons for indicating allowable subject matter for claims 1-10 and 17-20 were provided in the previous Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845